ACCEPTED
                                                                                   12-14-00226-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                              2/22/2015 5:05:09 PM
                                                                                      CATHY LUSK
                                                                                            CLERK

                            No. 12-14-00226-CR

                                                                   FILED IN
                                                            12th COURT OF APPEALS
                            In the Court of Appeals              TYLER, TEXAS
                        for the Twelfth Judicial District   2/22/2015 5:05:09 PM
                                 at Tyler, Texas                 CATHY S. LUSK
                                                                     Clerk



                                Jock Dominey,
                                  Appellant

                                       V.

                                State of Texas,
                                   Appellee


            On Appeal From Cause No. 2014-0069 in the 159th
             Judicial District Court of Angelina County, Texas


            State’s Motion for Leave to File Brief Out of Time


To the Honorable Justices of this Court:

      Appellee, State of Texas, moves to file its brief out of time.

                                       I.

      Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on November 26,

2014, giving the State until Friday December 26, 2014 to file its brief. A

motion to extend was granted, giving the State until Monday January 26,
2015 to file its brief, due to January 25, 2015 being a Sunday. Another

motion to extend was granted giving the State until February 9, 2015 to file

its brief, and another motion to extend was granted giving the State until

February 17, 2015 to file its brief.

      The State of Texas filed its brief at 12:08 a.m. on February 18, 2015.

                                       II.

      Good cause exists for allowing the State to file its brief out of time for

the following reasons:

      1.    Counsel for the State was working on and completed other

briefs during this time-frame in Albro v. State, No. 12-14-00182-CR, Owens

v. State, No. 12-13-00386-CR and Finley v. State, No. 12-14-00005-CR

during this same time frame.

      2.    Counsel for the State thought the brief had been uploaded via

the efile system on February 17, 2015 (the deadline to file State’s Brief),

and immediately uploaded it when counsel realized it had not uploaded.

      3.    Counsel for the Appellant is unopposed to this motion.
                                         III.

      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This motion is not brought for purposes of delay or harassment, but to see

that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested motion for leave to file State’s Brief out of time.

                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas
                              Certificate of Service

      I do certify that on February 22, 2015 a true and correct copy of the

above document has been served electronically to John Tunnell, 1007

Grant Ave., Lufkin, Texas, 75901, attorney for Appellant, Jock Dominey,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on February 22, 2015, I conferred with John Tunnel

about this motion, and certify that he was unopposed to the State’s Motion

for Leave to file Brief Out of Time.

                                             /s/April Ayers-Perez